Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         June 11, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II
    In the Matter of the                                            No. 52990-4-II
    Personal Restraint Petition of

    JOEL CHRISTOPHER HOLMES,

                                     Petitioner.
                                                              UNPUBLISHED OPINION



          SUTTON, J. — Joel Holmes seeks relief from personal restraint imposed as a result of his

2018 plea of guilty to promoting a suicide attempt.1 Holmes e-mailed the Administrative Office

of the Courts stating that if it did not remove information about him from its website, he would

blow himself up in front of the Temple of Justice. Thurston County charged him with threats to

bomb or injure property, under RCW 9.61.160(1). As part of an agreement, Holmes pleaded guilty

under In re Personal Restraint of Barr, 102 Wn.2d 265, 270, 684 P.2d 712 (1984), to promoting a

suicide attempt under RCW 9A.36.060. King County later charged him with harassment for

threatening to do physical damage to the property of Washington Holdings Company or to do an

act to substantially harm Washington Holdings Company. He eventually pleaded guilty to gross

misdemeanor harassment in King County.




1
 The trial court entered the judgment and sentence on August 23, 2018, making his January 9,
2019 petition timely filed. RCW 10.73.090(3)(a).
No. 52990-4-II


       Holmes appears to argue that his Thurston County plea of guilty lacks a factual basis

because there was no evidence of promoting a suicide attempt. But under Barr, a defendant may

plead guilty to a lesser crime for which there is no factual basis, so long as there is a factual basis

for the greater crime with which he was charged. 102 Wn.2d at 270. The declaration of probable

cause provides a factual basis for the crime of threats to bomb. Therefore, his Barr plea of guilty

to promoting a suicide attempt is valid.

       Second, Holmes argues that RCW 9A.36.060 is constitutionally overbroad because it

proscribes protected speech. But that statute does not require speech. Thus, his claim of

overbreadth fails. State v. Halstien, 122 Wn.2d 109, 123, 857 P.2d 270 (1993). And to the extent

that Holmes is arguing that RCW 9.61.160 is constitutionally overbroad because his e-mail was

not a true threat, threats to bomb government facilities have been held to constitute true threats,

such that RCW 9.61.160 is not overbroad. State v. Johnston, 156 Wn.2d 355, 358, 127 P.3d 707

(2006); State v. Smith, 93 Wn. App. 45, 47, 966 P.2d 411 (1998).

       Third, Holmes argues that the charge in Thurston County violated a plea agreement he had

made. But he does not show that Thurston County was a party to any such agreement.

       Finally, Holmes argues that his convictions in Thurston County and King County violate

double jeopardy. But because they involve prosecutions for different crimes committed in

different counties against different victims, they do not violate double jeopardy even if they are

similar. In re Pers. Restraint of Percer, 150 Wn.2d 41, 49-50, 75 P.3d 488 (2003).




                                                  2
No. 52990-4-II


        Holmes does not present grounds for relief from restraint. We therefore deny his petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 WORSWICK, P.J.




 GLASGOW, J.




                                                3